       Case 1:20-cv-03686-LMG Document 36        Filed 09/03/21    Page 1 of 19




              UNITED STATES COURT OF INTERNATIONAL TRADE


BEFORE: THE HONORABLE LEO M. GORDON, JUDGE
____________________________________________
DONGKUK S&C CO. LTD.,                        )
                                             ) PUBLIC VERSION
                      Plaintiff,             )
                                             ) Business Proprietary Information
            v.                               ) is contained at pages 6, 7, and 8.
                                             )
UNITED STATES,                               )
                                             ) Consol. Court No. 20-03686
                     Defendant,              )
                                             )
            and                              )
                                             )
WIND TOWER TRADE COALITION,                  )
                                             )
                    Defendant-Intervenor.    )
____________________________________________ )




        PLAINTIFF DONGKUK S&C CO. LTD.’S REPLY TO DEFENDANT’S
       AND DEFENDANT-INTERVENOR’S RESPONSES TO DKSC’S MOTION
               FOR JUDGMENT UPON THE AGENCY RECORD



                                       Robert G. Gosselink
                                       Jarrod M. Goldfeder
                                       MacKensie R. Sugama
                                       TRADE PACIFIC PLLC
                                       700 Pennsylvania Avenue, SE, Suite 500
                                       Washington, D.C. 20003
                                       (202) 223-3760

                                       Counsel to Plaintiff Dongkuk S&C Co., Ltd.


Dated: September 3, 2021
           Case 1:20-cv-03686-LMG Document 36                                  Filed 09/03/21             Page 2 of 19




                                                 TABLE OF CONTENTS



TABLE OF CONTENTS................................................................................................................. i

TABLE OF AUTHORITIES .......................................................................................................... ii

I.           ARGUMENT .................................................................................................................. 2
      A.     Commerce’s Decision to Calculate a Single Weighted-Average Steel Plate Cost for All
             Merchandise Under Consideration Is Not Supported by Substantial Evidence ............. 2

            1.   Record Evidence Does Not Demonstrate That Cost Differences Are Unrelated to
            the Relevant Physical Characteristics of the CONNUMs................................................ 3

            2.   Commerce’s Comparison Analysis Did Not Actually Compare the Cost
            Differences of Different Steel Plate ................................................................................. 7

      B.     Commerce’s Selection of SeAH’s Consolidated Statements for Calculating CV
             Financial Ratios Was Unreasonable Because the Data Do Not Reflect the Home
             Market Profit Experience of a Comparable Producer ..................................................... 9

II.          CONCLUSION ............................................................................................................. 14




                                                                    i
            Case 1:20-cv-03686-LMG Document 36                                          Filed 09/03/21               Page 3 of 19




                                                    TABLE OF AUTHORITIES


Cases

Burlington Truck Lines, Inc. v. United States, 371 U.S. 156 (1962) ........................................... 12

Dorbest v. United States, 30 C.I.T. 1671, 462 F. Supp. 2d 1262 (2006) ........................................ 7

Geum Poong Corp. v. United States, 193 F. Supp. 2d 1363 (Ct. Int'l Trade 2002).......... 10, 13, 14

Goldlink Indus. Co. v. United States, 30 C.I.T. 16, 629, 431 F. Supp. 2d. 1323 (2006) ................ 7

Home Products International, Inc. v. United States, 675 F. Supp. 2d 1192 (Ct. Int'l Trade 2009)
  ................................................................................................................................................... 12

Mid Continent Steel & Wire, Inc. v. United States, 940 F.3d 662 (Fed. Cir. 2019) ................ 9, 11

Nippon Steel Corp. v. United States, 458 F. 3d 1345, 1351-52 (Fed. Cir. 2006) .......................... 9

SeAH Steel Corporation v. United States, Slip Op. 21-83, at 54 (Ct. Int’l Trade April 14, 2021)
  ................................................................................................................................................... 12

Universal Camera Corp. v. NLRB, 340 U.S. 474 (1951) ............................................................ 13

U.S. Steel Corp. v. United States, 637 F. Supp. 2d 1199 (Ct. Int’l Trade 2009) ............................ 4

Statutes

19 U.S.C. § 1677b(e)(2)(B)(i)-(iii) ................................................................................................. 9

Administrative Determinations

Utility Scale Wind Towers form the Republic of Korea, 85 Fed. Reg. 40243 (Dep’t of Commerce
  July 6, 2020) and accompanying Issues and Decision Memorandum for the Final Affirmative
  Determination in the Less-Than-Fair-Value Investigation of Utility Scale Wind Towers from
  the Republic of Korea, (Dep’t of Commerce June 29, 2020) ..................................................... 1

Pasta from Italy, 83 Fed. Reg. 63,627 (Dep't Commerce Dec. 11, 2018) ................................... 4-5

Certain Steel Nails from the Republic of Korea; 2016-2017, 84 Fed. Reg. 4,770 (Dep't of
  Commerce Feb. 19, 2019)........................................................................................................... 5

Circular Welded Carbon Steel Pipes and Tubes from Thailand, 82 Fed. Reg. 46961 (Dep't
  Commerce, Oct. 10, 2017) .......................................................................................................... 5

Certain Steel Nails from the Sultante of Oman, 83 Fed. Reg. 4,030 (Dep't Commerce, Jan. 29,
2018), Issues and Decision Memorandum .................................................................................... 12


                                                                           ii
           Case 1:20-cv-03686-LMG Document 36                                   Filed 09/03/21             Page 4 of 19




Pure Magnesium from Israel, 66 Fed. Reg. 49,349 (Dep’t of Commerce Sept. 27, 2001) ....... 9-13

Certain Color Television Receivers from Malaysia, 69 Fed. Reg. 51,989 (Dep’t of Commerce
  Apr. 16, 2004) ............................................................................................................... 10, 12, 13

Mattresses from Cambodia, 86 Fed. Reg. 15,894 (Dep’t of Commerce Mar. 25, 2021) and
 accompanying Issues and Decision Memorandum (Mar. 18, 2021) ........................................ 12




                                                                    iii
        Case 1:20-cv-03686-LMG Document 36                   Filed 09/03/21     Page 5 of 19
                                            PUBLIC VERSION


        PLAINTIFF DONGKUK S&C CO. LTD.’S REPLY TO DEFENDANT AND
        DEFENDANT-INTERVENOR’S RESPONSES TO DKSC’S MOTION FOR
                    JUDGMENT ON THE AGENCY RECORD

        Plaintiff Dongkuk S&C Co. Ltd. (“DKSC” or “Plaintiff”), a producer and exporter of

wind towers from Korea, submits this reply to the July 14, 2021, response of Defendant, the

United States, and the July 28, 2021, response of Defendant-Intervenor, the Wind Tower Trade

Coalition, both of which respond to the claims raised by Plaintiff in its Rule 56.2 motion for

judgment on the agency record. See Def.’s Resp. Pl’s. Mot. J. Upon Agency R. Confidential

Document, July 14, 2021, ECF No. 27 (“Def.Resp.Br.”), Wind Tower Trade Coalition’s Resp.

Br., July 28, 2021, ECF No. 31 (“Def-Inv.Resp.Br.”). Plaintiff contests various aspects of the

U.S. Department of Commerce’s final determination in the less-than-fair-value investigation of

wind towers from Korea. See Pl’s. Rule 56.2 Mot. J. Agency R., March 25, 2021, ECF No. 22;

Mem. Supp. Mot. J. Upon Agency R. Confidential Version, March 25, 2021, ECF No. 22

(“Plaintiff’s Brief”); -
                       see also -
                         - ---  Utility
                                  - - - -Scale
                                         - - - -Wind
                                                ---- Towers
                                                      - - - - -from
                                                                - - -the
                                                                     --- Republic
                                                                          ------  of-Korea,
                                                                                     - - - - 85 Fed.

Reg. 40,243 (Dep’t of Commerce July 6, 2020), PD 329, and Decision Memorandum, PD 324.

        The Court must remand Commerce’s determination to calculate a single weighted-

average steel plate cost for all subject merchandise sold to the United States and to Japan during

the POI. Substantial record information does not demonstrate that there were significant cost

differences among the CONNUMs that resulted from factors unrelated to differences in the

CONNUM physical characteristics. The Court also must remand for Commerce to calculate CV

financial ratios using the consolidated financial data of SeAH Holdings Corporation rather than

the unconsolidated financial data of SeAH Steel Corporation. Substantial evidence demonstrates

that SeAH’s consolidated financial data do not reasonably reflect the experience of companies

located in Korea or of companies that manufacture steel pipe products.




                                                   1
        Case 1:20-cv-03686-LMG Document 36                  Filed 09/03/21     Page 6 of 19
                                           PUBLIC VERSION


       In their response briefs, Defendant and Defendant-Intervenor fail to address that

Commerce never conducted any cost analysis that compared the physical characteristics of

DKSC’s reported CONNUMs. Nor do they address that Commerce’s sole attempt to establish

whether different steel plate had the same cost was a comparison of virtually identical steel plate.

Nor do they adequately respond to Commerce’s failure to select CV financial ratios that

reasonably reflected the manufacturing and sales operations of comparable steel pipe producers

in Korea. In sum, Defendant and Defendant-Intervenor do not respond to the critical arguments

raised in Plaintiff’s brief, ignore vast portions of the administrative record that significantly

undermine Commerce’s determinations, and fail to establish that Commerce’s decisions were

based on substantial evidence. For the reasons below, the Court must remand to Commerce with

instructions to reverse the challenged determinations in accordance with the Court’s findings.


I. ARGUMENT

   A. Commerce’s Decision to Calculate a Single Weighted-Average Steel Plate Cost for
      All Merchandise Under Consideration Is Not Supported by Substantial Evidence

       Commerce’s determination to calculate a single weighted-average steel cost for all

merchandise under consideration was unsupported by substantial evidence because Commerce

never considered the actual CONNUM product characteristics of finished wind towers in

determining whether any cost differences between CONNUMs were attributable to factors

beyond the differences in the products’ physical characteristics. Defendant asserts that

Commerce’s calculation of a single weighted-average steel plate cost, i.e., “smoothing,” was

reasonable because Commerce concluded that cost differences reported by DKSC for steel plate

material inputs were unrelated to differences in the products’ physical characteristics.

Def.Resp.Br. at 10. As support, Defendant asserts that (1) because Commerce compared




                                                   2
        Case 1:20-cv-03686-LMG Document 36                 Filed 09/03/21    Page 7 of 19
                                          PUBLIC VERSION


different steel plate during the same time period and found consistent prices, then (2) the

differences in steel costs were attributable to the timing of purchases only and were unrelated to

differences in physical characteristics, and (3) it therefore was reasonable to “smooth” steel plate

costs over the period of investigation. Id., citing DKSC Cost Calculation Memorandum, at

Attachment 1, PD 327, CD 230. Defendant’s argument falls short because Commerce conducted

no analysis whatsoever with respect to whether any cost differences among the products were

attributable to differences in the CONNUM physical characteristics of the finished wind towers.

Instead, Commerce focused only on the costs of the steel plate inputs used to produce the

finished wind tower products. Defendant’s argument also fails because – even if the costs of

steel plate were relevant to the CONNUM characteristics of the finished products – Commerce

claimed that it compared different types of steel plate and found similar prices when, in fact,

Commerce actually compared similar types of steel plate and found similar prices.

       1. Record Evidence Does Not Demonstrate That Cost Differences Are Unrelated to
          the Relevant Physical Characteristics of the CONNUMs

       Defendant and Defendant-Intervenor assert that Commerce may “smooth” costs when a

respondent reports production costs for similar goods and the reported costs vary in a way not

explained by the goods’ physical characteristics. Def.Resp.Br. at 11-12; Def-Int.Resp.Br. at 3-4.

DKSC recognizes that Commerce employs various forms of cost adjustments in antidumping

cases to ensure correctly reported costs, and agrees that “smoothing” of costs is proper under the

right circumstances. In particular, adjusting costs may be appropriate in cases where the record

demonstrates that there are significant cost differences among CONNUMs that are not related to

the CONNUM physical characteristics. In this case, however, the record does not contain such a

finding. Instead, Commerce exclusively focused on a comparison of steel plate acquisition costs

– i.e., a factor that is not a CONNUM physical characteristic – to assert that there were no



                                                 3
        Case 1:20-cv-03686-LMG Document 36                 Filed 09/03/21    Page 8 of 19
                                          PUBLIC VERSION


differences in DKSC’s wind tower costs. Def.Resp.Br. at 8-10; Def-Int.Resp.Br. at 6-7. In so

doing, Commerce failed to establish that any cost differences in DKSC’s reported CONNUMs

were not based on the CONNUM physical characteristics.

       Each Commerce proceeding is sui generis, and administrative determinations therefore

are not legally binding on reviews before the Court. See U.S. Steel Corp. v. United States, 637

F. Supp. 2d 1199, 1218 (Ct. Int’l Trade 2009) (citation omitted). Nonetheless, numerous

Commerce proceedings illustrate which physical characteristics are relevant in determining

whether there are cost differences based on the physical characteristics of the finished products.

In Pasta from Italy, 83 Fed. Reg. 63,627 (Dep’t of Commerce Dec. 11, 2018), a case particularly

relied on by Defendant, Commerce explained that:

       During a less-than-fair value investigation, Commerce identifies the physical
       characteristics that are the most significant in differentiating between products.
       These are the physical characteristics that define unique products, i.e., the
       CONNUMs, for sales comparison purposes. The level of detail within each
       physical characteristic (e.g., different shape, wheat species, mill form, and protein
       content) reflects the importance that Commerce places on establishing normal
       values (NV) based on the comparison market sales of identical, or the most
       similar, foreign like product. Thus. . ., a respondent’s reported product costs
       should reflect meaningful cost differences attributable to these different physical
       characteristics identified by Commerce in its antidumping questionnaire.

Id., Decision Memorandum at 8 (emphasis added). In Pasta from Italy, based on a CONNUM-

by-CONNUM analysis, Commerce found that the respondent had reported significantly different

semolina costs for CONNUMs that had identical CONNUM physical characteristics (i.e., shape,

wheat species, mill form, and protein content) except for vitamin enrichment, and that the

differences in semolina costs between nearly identical CONNUMs were due to reasons not

related to the CONNUM physical characteristics. Id., Decision Memorandum at 9. Pasta from

Italy clearly establishes that the relevant “physical characteristics” that must be examined by

Commerce for purposes of determining whether cost differences among CONNUMs are related



                                                 4
        Case 1:20-cv-03686-LMG Document 36                 Filed 09/03/21   Page 9 of 19
                                          PUBLIC VERSION


to the physical characteristics are the CONNUM physical characteristics, not the physical

characteristics of material inputs used to produce the CONNUMs.

       Commerce adopted the same approach in Certain Steel Nails from the Republic of Korea;

2016-2017, 84 Fed. Reg. 4,770 (Dep’t of Commerce Feb. 19, 2019) and concluded that “the

costs reported for similar CONNUMs are substantially different based on factors unrelated to the

physical characteristics of the products themselves. Therefore, the cost differences are not

driven by differences in the CONNUMs physical characteristics.” Id. Decision Memorandum, at

Comment 2 (emphasis added). Similarly, in Circular Welded Carbon Steel Pipes and Tubes

from Thailand, 82 Fed. Reg. 46961 (Dep’t of Commerce Oct. 10, 2017), Commerce concluded

that “the fluctuation in costs between CONNUMs cannot be explained solely by the differences

in the physical characteristics of the CONNUMs.” Id., Decision Memorandum at Comment 2

(emphasis added). In all these cases, Commerce compared the costs of reported CONNUMs and

examined whether the costs were related to the CONNUM physical characteristics.

       In this investigation, while Commerce claimed that “using the physical characteristics as

our guidepost, we analyzed the steel plate costs by grouping CONNUMs by the related height

and weight physical characteristics,” Decision Memorandum, at 22, Commerce actually did not

conduct such an analysis. In its brief, DKSC pointed out that such an analysis does not exist, and

Defendant and Defendant-Intervenor do not contest that the administrative record does not

contain any comparison of costs by any CONNUM physical characteristics. 1 Instead, Commerce


1
    In response to DKSC’s bringing to the Court’s attention the absence of any alleged analysis
    by Commerce from the record, Defendant suggests that Commerce instead provided “a
    summary” of its analysis in Attachment 1 of the DKSC Cost Calculation Memorandum.
    Def.Resp.Br. at 14. But there is no mention in the DKSC Cost Calculation Memorandum, at
    Attachment 1, PD 327, CD 230, of any CONNUMs, CONNUM physical characteristics, cost
    differences among them, or any grouping of CONNUMs by the related height and weight
    physical characteristics. Defendant thus fails to explain Commerce’s missing analysis.


                                                5
       Case 1:20-cv-03686-LMG Document 36                  Filed 09/03/21      Page 10 of 19
                                            PUBLIC VERSION


focused on whether steel plate of “varying dimensions” had different costs. Def.Resp.Br. at 10,

14. But, as admitted by Defendant and Defendant-Intervenor, the dimensions of steel plate are

not the same as, and are unrelated to, the CONNUM physical characteristics of wind towers. See

Def.Resp.Brief, at 10-11, Def-Int.Resp.Br. at 4; see also Plaintiff’s Brief, at 14. 2

        In its response brief, Defendant-Intervenor tries to supply the support that Commerce’s

original determination lacked, providing its own analysis of two CONNUMs that had a cost

difference even though the [

                                              ]. Def-Int.Resp.Br. at 6. Defendant-Intervenor does

not mention, however, that these [



                                                                                               ]. In



2
    Defendant-Intervenor concedes that DKSC raised the issue of the smoothing of steel plate
    costs in its administrative case brief before Commerce, but claims that DKSC failed to
    “exhaust its administrative remedies” because DKSC allegedly did not argue that Commerce
    “assessed the wrong physical characteristics” in making its determination. Def-Inv.Resp.Br.
    at 4. Defendant-Intervenor is mistaken. Plaintiff acknowledged in its administrative case
    brief that Commerce in other proceedings has smoothed a respondent’s primary raw material
    costs to ensure that any significant differences in costs between nearly identical control
    numbers that are due to reasons unrelated to the products’ physical characteristics are
    mitigated in order to avoid distortions in the final calculations, and argued that the present
    case was distinguishable because of how DKSC reported its costs. DKSC’s Case Brief
    (April 29, 2020) at 15, PD 311, CD 222. DKSC specifically argued that wind towers “can
    vary significantly in terms of physical characteristics and costs depending on the nature of
    the project,” and “that cost differences existed between CONNUMs conforms to their basic
    nature.” Id. at 16 (emphasis added). In addition, DKSC argued that “the record contain{ed}
    no support for the proposition that steel plate costs would not vary at all, i.e., that steel plate
    costs should be the same regardless of the model and specifications” and that “assigning a
    single steel plate cost to all wind towers ignores the fundamentally different physical
    characteristics of the plate consumed.” Id. (emphasis added) In this appeal, as in its
    administrative brief, DKSC is arguing that Commerce may resort to a smoothing cost
    adjustment only when the fluctuation in costs between CONNUMs “cannot be explained
    solely by the difference in the physical characteristics of the CONNUMs.” Id. at 15
    (emphasis added) (citation omitted).


                                                   6
       Case 1:20-cv-03686-LMG Document 36                  Filed 09/03/21      Page 11 of 19
                                           PUBLIC VERSION


any event, Defendant-Intervenor’s effort to find support for Commerce’s determination cannot

make up for Commerce’s own failure to provide any.

       In this case, Commerce admittedly relied on steel plate input costs to try to support its

conclusion that the costs that DKSC reported for wind towers were unrelated to differences in

the physical characteristics of the finished products. But there is no record evidence of any

comparison by Commerce of CONNUM costs by their physical characteristics. See Pl. Br. at 14.

In order for the Court to affirm Commerce’s determination, the agency must have provided “a

reasoned explanation ... that is supported by the administrative record.” Dorbest v. United

States, 30 C.I.T. 1671, 1677-78, 462 F. Supp. 2d 1262, 1269-70 (2006) (citing Goldlink Indus.

Co. v. United States, 30 C.I.T. 616, 629, 431 F. Supp. 2d. 1323, 1334 (2006)). Commerce failed

to do so in this case. Based on Commerce’s established practice in other proceedings and

Commerce’s failure to follow a similar approach in the current case, Commerce reached a final

determination in this case that was not based on substantial evidence.

       2. Commerce’s Comparison Analysis Did Not Actually Compare the Cost
          Differences of Different Steel Plate

       Record evidence establishes that in the analysis of steel plate costs at Attachment I of

Commerce’s Final Cost Calculation Memorandum, Commerce compared the costs of similar

steel plate. As demonstrated in DKSC’s brief, the two steel plate types that Commerce examined

for wind towers produced for the Japanese market, i.e., steel plate grades [

            ], are virtually identical. See Plaintiff’s Brief, at 16. And the steel plate that

Commerce reviewed for wind towers sold to the U.S. market, i.e., steel plate grade [             ],

shared the exact same yield strength, tensile strength, and dimensional characteristics. See

DKSC Cost Calculation Memorandum, at Attachment 1, PD 327, CD 230. Commerce even

titled its analysis “Comparison of Timing within Comparable Grades.” Id. (emphasis added).



                                                  7
          Case 1:20-cv-03686-LMG Document 36                 Filed 09/03/21   Page 12 of 19
                                           PUBLIC VERSION


DKSC provides below a summary of Verification Exhibit 5 from Commerce’s “Verification of

the Cost Response of Dongkuk S&C Co., Ltd. in the Antidumping Duty Investigation of Utility

Scale Wind Towers from the Republic of Korea,” (Apr. 17, 2020), at 6, 16, 18, PD 307, CD 221.

      Market                Grade                                   Yield Strength
      [                                                                                    ]
      [                                                                                    ]
      [                                                                                    ]
      [                                                                                    ]
      [                                                                                    ]
      [                                                                                    ]
      [                                                                                    ]

          As highlighted above, the steel plate grades that Commerce compared are not different

and instead were quite similar. In contrast, for example, steel plate grade [SM400B], has a

significantly lower yield strength. Id. It is understandable that comparable steel plate grades

sold at the same time have comparable prices. It therefore was incorrect for Commerce to

conclude that different steel plate types had the same costs when Commerce did not compare

different steel plate types. And it is altogether unreasonable for Commerce to have concluded

that differences in steel plate costs were attributable only to timing differences when Commerce

did not compare substantially different steel plate types.

          Defendant claims that Commerce’s analysis was conducted within the same month and

therefore reflected a “‘like for like’ comparison that mitigated any distortions related to the

timing of the steel plate purchases.” Def.Resp.Br. at 10. But Commerce’s analysis does not

support Commerce’s conclusion that different steel plate types had similar costs because

Commerce compared comparable steel grade and did not evaluate for cost differences among

different steel plate grades. Far from presenting “an alternative reading of the record,” Def-

Inv.Resp.Br. at 8, DKSC’s brief illustrates how the sole evidence relied on by Commerce fails to

support Commerce’s conclusion that differences in CONNUM costs were not attributable to the


                                                  8
       Case 1:20-cv-03686-LMG Document 36                Filed 09/03/21      Page 13 of 19
                                          PUBLIC VERSION


different physical characteristics of the products. See Mid Continent Steel & Wire, Inc. v.

United States, 940 F.3d 662,669 (Fed. Cir. 2019); see also Nippon Steel Corp. v. United States,

458 F.3d 1345, 1351-52 (Fed. Cir. 2006). Furthermore, although Defendant claims that the steel

plate types that Commerce examined “for its purchase analysis were incorporated into two

CONNUMs reported in DKSC cost database,” Def.Resp.Br. at 10, neither Defendant (in its brief)

nor Commerce (in the cost calculation memorandum cited by Defendant) ever identifies any

CONNUM, any particular CONNUM physical characteristics, or any actual difference in steel

plate costs among DKSC’s reported CONNUMs. Commerce provided no quantification of cost

differences (or lack thereof) among the CONNUM characteristics reported by DKSC. Therefore,

there is no rational basis for Commerce to have concluded that cost differences between wind

tower CONNUMs were unrelated to their CONNUM physical characteristics.

   B. Commerce’s Selection of SeAH’s Consolidated Statements for Calculating CV
      Financial Ratios Was Unreasonable Because the Data Do Not Reflect the Home
      Market Profit Experience of a Comparable Producer

       Defendant asserts that Commerce’s selection of SeAH Steel Holdings Corporation’s

(“SSHC’s”) 2018 consolidated financial statements instead of SeAH Steel Corporation’s 2018

standalone statements was supported by substantial evidence because the SSHC consolidated

data reflect a full year of profits. Defendant’s justification is inadequate and unreasonable.

When reviewing financial data for surrogate profit and selling expenses under the “any

reasonable alternative method” of 19 U.S.C. §1677b(e)(2)(B)(iii), Commerce is guided by the

analysis provided in Pure Magnesium from Israel, 66 Fed. Reg. 49,349 (Dep’t of Commerce Sept.

27, 2001). This analysis requires Commerce to consider: (1) the similarity of the potential

surrogate companies’ business operations and products to the respondent’s; (2) the extent to

which the financial data of the surrogate company reflect sales in the United States as well as the




                                                 9
       Case 1:20-cv-03686-LMG Document 36                Filed 09/03/21     Page 14 of 19
                                          PUBLIC VERSION


home market; and (3) the contemporaneity of the surrogate data to the POI. Id. In Certain Color

Television Receivers from Malaysia, Commerce included a fourth factor: the extent to which the

customer base of the surrogate and the respondent were similar. See Certain Color Television

Receivers from Malaysia, 69 Fed. Reg. 51,989 (Dep’t of Commerce Apr. 16, 2004), Decision

Memorandum at 58 (“CTVs from Malaysia”).

       In reviewing Commerce’s selection of surrogate companies for calculating CV profit and

selling expenses, “{t}he Court’s proper role is to determine whether the methodology is in

accordance with the law and supported by substantial evidence.” Geum Poong Corp. v. U.S., 26

C.I.T. 991, 995 (Aug. 22, 2002) (“Geum Poong”) (“{T}he court must review whether

Commerce’s choice of methodology is reasonable of itself and in accordance with the law.”).

Here, Commerce selected SSHC’s consolidated financial statements, which incorporated

financial data substantially related to (1) the production of merchandise dissimilar to, and

unrelated to, wind towers and (2) activities outside of South Korea. See Letter from Trade

Pacific PLLC, “CV Profit and Selling Expense Comments and Information” (Feb. 26, 2020), at

Exhibit CV-6-A, PD 290-297 (“DKSC CV Profit Submission”) (establishing that non-Korean,

non-steel manufacturing entities represented 92.68 percent of SSHC’s total sales); see also

Decision Memorandum at 27 (SSHC’s financial data “include the results of other business

operations,” and “include activities from business operations other than comparable

merchandise”). Having not selected financial data of a company that had the same customer

base of respondent DKSC, Commerce thus chose a surrogate company for which three of the

four criteria established in Pure Magnesium from Israel/CTVs from Malaysia were not met. Yet,

Defendant nonetheless asserts instead that it was appropriate for Commerce to conclude that




                                                10
       Case 1:20-cv-03686-LMG Document 36                 Filed 09/03/21     Page 15 of 19
                                           PUBLIC VERSION


contemporaneity should trump these three other criteria. Def.Resp.Br. at 22. The Court cannot

sustain this unreasonable contention.

       In Pure Magnesium from Israel, Commerce explained that “{t}he greater the similarity in

business operations and products, the more likely that there is a greater correlation in the profit

experience of the two companies.” See 66 Fed. Reg. 49,349 (Dep’t of Commerce Sept. 14,

2001), Decision Memorandum at Comment 8. The goal of the criteria established in Pure

Magnesium from Israel was that Commerce would select a company with the most similar profit

experience. In previous cases, Commerce has thoroughly assessed the comparability of a

surrogate company to the subject merchandise producer by analyzing the use of “the same or

similar type of plant facilities, machinery, and equipment” and whether both are “subject to

similar levels of capital expenditures and are also subject to similar market conditions.” See Mid

Continent Steel & Wire, Inc. v. United States, 941 F.3d 530, 543 (Oct. 17, 2019) (noting that

Commerce’s assessment of CV profit is “tied to the goal of achieving accuracy.”).

       But Commerce in this case did not conduct any such analysis. Commerce did not

adequately compare the financial statements of surrogate companies placed on the record,

consider the extent to which the financial data reflected sales in the United States and home

market, or assess the extent to which the customer bases of the surrogate and the respondent

were similar. Instead, Commerce simply selected SSHC’s consolidated statements because they

covered “12 months of financial data” despite also “includ{ing} the results of other business

operations.” Decision Memorandum at 27. Moreover, the SSHC financial statements covered

six months outside of the POI and six months within the POI, while SeAH Steel Corporation’s

standalone 2018 financial statements covered four months, all within the POI. Defendant might

mock DKSC’s statement that “the third factor of ‘contemporaneity’ is immaterial,” Def.Resp.Br.




                                                 11
       Case 1:20-cv-03686-LMG Document 36               Filed 09/03/21     Page 16 of 19
                                         PUBLIC VERSION


at 22, but DKSC’s point was that relative contemporaneity is not a distinguishing factor when

both sets of financial data were contemporaneous with the period examined. 3

       Commerce’s surrogate CV financial ratio data choice in this case also conflicts with

Commerce’s practice of selecting less contemporaneous data when the financial data offered

more compelling specificity with respect to the Pure Magnesium from Israel/CTVs from

Malaysia criteria. See Pl. Br. at 24, 25; see also Mattresses from Cambodia, 86 Fed. Reg. 15,894

(Dep’t Commerce Mar. 25, 2021), Decision Memorandum at Comment 2 (Mar. 18, 2021)

(“Commerce regularly accepts as contemporaneous a financial statement that overlaps the POI

by some amount. Furthermore, Commerce has been reluctant to prefer one financial statement

over another for the sole reason that one of them covers more of the POI.”). 4 Accordingly, it was


3
    Defendant claims that “given the period of investigation spanned for one year, four months
    of financial data is an incomplete and less preferable alternative to financial data that
    includes the complete year of sales” and that twelve months of data “normalized results for
    an extended period of time.” Def.Resp.Br. at 23. Commerce provided neither of these
    explanations, and Defendant’s arguments thus constitute post-hoc rationalization that the
    Court must disregard. See Burlington Truck Lines v. United States, 371 U.S. 156, 168-69,
    83 S. Ct. 239, 9 L.Ed. 2d 207 (1962) (reiterating that “courts may not accept … counsel’s
    post hoc rationalizations for agency action”). For its part, Defendant-Intervenor argues that
    SeAH Steel Corporation was not incorporated until September 2018, and “its financial
    statements would thus naturally reflect lower profit levels due to the startup costs of
    incorporation.” Def-Int.Resp.Br. at 10-11. Commerce made no such finding, and
    Defendant-Intervenor’s speculation thus should be ignored. In any event, SeAH Steel
    Corporation was not a startup company, and was spun off from SSHC in September 2018 See
    DKSC CV Profit Submission, at Exhibit CV-6-A, PD 290-297.
4
    Defendant-Intervenor asserts that Home Products International, Inc. v. United States, 675
    F.Supp.2d 1192 (Ct. Int’l Trade 2009), does not establish a binding agency practice of
    selecting more reliable, albeit less contemporaneous, data. However, numerous agency
    decisions confirm Commerce’s established preference of selecting more accurate financial
    data that might be less contemporaneous. See e.g., Certain Steel Nails from the Sultanate of
    Oman, 83 Fed. Reg. 4,030 (Dep’t Commerce Jan. 29, 2018), Decision Memorandum at
    Comment 2 (selecting financial statements that overlapped the period of review by three
    months, when fully contemporaneous statements also were on the record); see also SeAH
    Steel Corporation v. United States, Slip Op. 21-83, at 54 (Ct. Int’l Trade April 14, 2021)
    (affirming Commerce’s selection of more precise financial data even though the data were
    less contemporaneous with the period of review).


                                               12
       Case 1:20-cv-03686-LMG Document 36                Filed 09/03/21     Page 17 of 19
                                          PUBLIC VERSION


not reasonable for Commerce to cite to “contemporaneity” at the expense of the other three Pure

Magnesium from Israel/CTVs from Malaysia criteria as justification for its selection of the

surrogate CV financial ratios.

       Based on the financial data selection standards articulated in Geum Poong, it was not

reasonable for Commerce to rely on the consolidated statements of SSHC when 62.68 percent of

SSHC’s overall sales and 41.03 percent of its overall profits were attributable to distribution

sales from its subsidiaries in the United States and when non-steel manufacturing entities

represented 92.68 percent of SSHC’s total sales. See DKSC CV Profit Submission, Exhibit CV-

6-A pp. 8, PD 290-297. It is well-settled that for agency action to be based on substantial

evidence, the agency must explain why evidence that fairly detracts from the reasonableness of

its determination is not outweighed by evidence that supports Commerce’s determination. See,

e.g., Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951). Defendant and Defendant-

Intervenor address none of the record evidence highlighted by DKSC that detracts from

Commerce’s conclusion that SSHC’s financial data represented an appropriate source for

obtaining CV profit and selling expense information. Because the data for SSHC were

compromised by non-home market sales and because record evidence demonstrates that the

preponderance of financial data in SSHC’s financial statements did not reflect products similar to

the subject merchandise, Commerce’s decision to use the consolidated data of SSHC to calculate

CV profit and selling expenses was unreasonable and unsupported by substantial evidence.

Commerce’s approach severely distorted the profit and selling expenses applied to DKSC

because the SSHC data did not come reasonably close to reflecting the operational experience of

a wind tower producer in South Korea. The Court therefore should remand this issue to

Commerce with instructions to select surrogate financial data for calculating CV profit and




                                                13
       Case 1:20-cv-03686-LMG Document 36               Filed 09/03/21      Page 18 of 19
                                         PUBLIC VERSION


selling expenses that correctly “approximate the home market profit experience.” Geum Poong,

193 F.Supp.2d at 1370.


II. CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests that the Court grant its Motion

for Judgment on the Agency Record and remand this case to Commerce with instructions

consistent with the points set forth in this Memorandum.


                                             Respectfully submitted,

                                             /s/ Robert G. Gosselink

                                             Robert G. Gosselink
                                             Jarrod M. Goldfeder
                                             MacKensie R. Sugama

                                             TRADE PACIFIC PLLC
                                             700 Pennsylvania Avenue, SE
                                             Suite 500
                                             Washington, D.C. 20003
                                             (202) 223-3760

                                             Counsel to Dongkuk S&C Co. Ltd.

Dated: September 3, 2021




                                                14
       Case 1:20-cv-03686-LMG Document 36               Filed 09/03/21     Page 19 of 19




                 UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE LEO M. GORDON, JUDGE
____________________________________________
DONGKUK S&C CO. LTD.,                        )
                                             )
                      Plaintiff,             )
                                             )
            v.                               )
                                             )
UNITED STATES,                               )
                                             ) Consol. Court No. 20-03686
                     Defendant,              )
                                             )
            and                              )
                                             )
WIND TOWER TRADE COALITION,                  )
                                             )
                    Defendant-Intervenor.    )
____________________________________________ )



                             CERTIFICATE OF COMPLIANCE

        The undersigned counsel at Trade Pacific PLLC certifies that the accompanying reply
brief complies with the word-count limitation described in the Court’s March 5, 2021,
Scheduling Order, at 2, ECF No. 21. Defendant’s response brief contained 7,295 words and
Defendant-Intervenor’s response brief contained 3,588 words. Plaintiff’s reply therefore may
not exceed 4,353 words (i.e., 40% of Defendant’s and Defendant-Intervenor’s 10,883-word
response briefs). This reply brief contains 4,339 words according to the word-count function of
the word-processing software used to prepare the brief, excluding the table of contents, table of
authorities, and counsel’s signature block.

                                             Respectfully submitted,

                                             /s/ Robert G. Gosselink
                                             Robert G. Gosselink
                                             TRADE PACIFIC PLLC
                                             700 Pennsylvania Avenue, SE
                                             Suite 500
                                             Washington, D.C. 20003
                                             (202) 223-3760

Dated: September 3, 2021
